Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 31, 2020

                                      No. 04-20-00009-CV

                                        IN RE C.J.Y. II

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02426
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. See
TEX. R. JUD. ADMIN. 6.2. The notice of appeal was filed on January 7, 2020. The reporter’s
record was originally due on January 17, 2020. See TEX. R. APP. P. 35.1(b) (requiring the
appellate record in an accelerated appeal to be filed within ten days after the notice of appeal is
filed).

        On January 27, 2020, the court reporter filed a notification of late record requesting an
extension of time to file the reporter’s record. The extension is GRANTED. The reporter’s
record is due on or before February 7, 2020. However, given the time constraints governing the
disposition of this appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court